AMENDED EMPLOYMENT AGREEMENT

THIS AMENDED EMPLOYMENT AGREEMENT ("Agreement"), executed the 15th day of July,
2009, by and between Grant Hartford Corporation, a Montana Corporation,
(hereinafter referred to as the "Company") and Tim Matthews an individual
(hereinafter referred to as "Mr. Matthews").

Grant Hartford Corporation is a Montana Corporation, whose office is at 619 SW
Higgins, Suite O, Missoula, Montana 59803 (the "Company").

The Company desires to employ Mr. Matthews to perform services as Vice President
of Marketing and Mr. Matthews agrees to perform these services on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

1)

Amendment to the Employment Agreement. The Company and Mr. MATTHEWS have agreed
to amend the Employment Agreement entered into on April 24, 2009. The terms of
the Amended Employment Agreement are set forth herein.

 

 

2)

Period of Employment. MR. MATTHEWS' employment with the Company will begin on
July 15, 2009 and will continue for a one (1) year period.

 

 

 

 

(a)

This Agreement may be extended for increments of one (1) year by the mutual
agreement of the parties. If the parties do not agree in a timely basis, the
employment will continue at will on a month to month basis.

 

 

3)

Company Approval. MR. MATTHEWS may not take any of the following actions on
behalf of the Company without the express prior written approval of the Company:
(i) borrowing or obtaining credit in any amount or executing any guaranty on
behalf of the Company; (ii) executing any written agreement in the Company's
name or which purports to bind the Company; (iii) entering into any oral
agreement in the Company's name or which purports to bind the Company; or (iv)
hiring or firing any employee(s) and/or other independent contractors on behalf
of the Company.

 

 

4)

Best Efforts. MR. MATTHEWS agrees that he will at all times faithfully,
industriously and to the very best of his ability, experience and talents,
perform all of the duties set forth herein. It being clearly understood that the
Company is and must be the primary beneficiary of such ability, experience and
talents. Such duties shall be primarily rendered by MR. MATTHEWS in the state of
Colorado, at the Company's place of business in the state of Montana and at such
other place or places as the interests, needs, business or opportunity of the
Company shall require.

 

 

5)

Base Salary: In consideration for MR. MATTHEWS' services and for compliance with
the terms and conditions of this Agreement, MR. MATTHEWS shall receive a salary
of Sixty

Page 1

--------------------------------------------------------------------------------

 

 

 

Thousand Dollars ($60,000) payable in twelve (12) equal monthly payments of Five
Thousand Dollars ($5,000). It is anticipated that MR. MATTHEWS' employment will
commence under this Amended Employment Agreement on July 15, 2009.

 

 

 

 

(a)

MR. MATTHEWS, as Vice President of Marketing, will spend his full time and
attention in assisting in the marketing of the Company. In addition to MR.
MATTHEWS' base salary, he will receive Twenty-Five Thousand (25,000) shares of
the Company's no par value common stock, at a point in time that the Company is
able in accordance with any applicable state or federal rules and regulations.
The shares will be restricted shares and may be sold only pursuant to Rule 144
of the Securities Act of 1933, as amended.

 

 

 

 

(b)

Bonuses. MR. MATTHEWS will be eligible for any bonuses declared by the Board of
Directors of the Company, in its discretion, during the Term of this Agreement.

 

 

 

 

(c)

In the event that MR. MATTHEWS is required to travel to other locations in
furtherance of MR. MATTHEWS' duties and responsibilities, the Company will
provide MR. MATTHEWS with all expenses including, but not limited to,
transportation, lodging, food and other miscellaneous expenses required in the
normal course of business. Any expense over the amount of Five Hundred Dollars
($500.00) must be cleared with the Company's CEO and CFO prior to incurring any
such expenditure.

 

 

6)

Work Schedule and Vacation Benefits. MR. MATTHEWS will be entitled to a total of
fifteen (15) days of paid vacation per year during the course of his employment
starting after the first 90 days of the initial employment agreement. MR.
MATTHEWS will receive compensation for time not taken on the typical pay
structure shown above.

 

 

7)

Health Insurance.The Company shall not provide group health insurance coverage
for MR. MATTHEWS and his family.

 

 

8)

Leave of Absence. Any request for a leave of absence shall be subject to
approval by the Company and shall be without pay. The Company will evaluate any
such request and make a determination after consideration of all relevant
factors, including the urgency of the requested leave, from the Company's
perspective and the burdens to the Company which would result from MR. MATTHEWS'
absence.

 

 

9)

Minimum Amount of Service. MR. MATTHEWS hereby confirms that the position
contemplated by this Agreement is that of "Vice President of Marketing" for the
Company. Accordingly, MR. MATTHEWS agrees to devote his full time and efforts in
such capacity.

 

 

10)

Conduct. MR. MATTHEWS agrees to conduct himself at all times with due regard to
public conventions, morals and the standards of behavior as prescribed by the
Company. MR. MATTHEWS agrees not to do or commit any act that will reasonably
tend to degrade him or bring MR. MATTHEWS and the Company into public hatred,
contempt, or ridicule, or tend to shock or offend the community in which MR.
MATTHEWS represents the Company. MR. MATTHEWS acknowledges and agrees that this
provision is necessary to protect the

Page 2

--------------------------------------------------------------------------------

 

Company's goodwill in the community in which MR. MATTHEWS represents it, and
thus, to protect the reputation of the Company.

 

 

 

 

(a)

Anything to the contrary herein notwithstanding this Agreement will not be
construed so as to permit discrimination, harassment, disciplinary action, or
dismissal on account of sexual orientation. The Company supports diversity in
the workplace and, notwithstanding laws or standards to the contrary in any
other jurisdiction, will fully comply with the letter and spirit of Montana
Revised Statutes, which prohibit such discrimination.

 

 

11)

Confidential Information. MR. MATTHEWS recognizes and acknowledges that all
information pertaining to the affairs, business and clients of the Company,
including its affiliate and constituent organizations, is confidential
information. MR. MATTHEWS shall not during the term of this Agreement or at any
time thereafter, except in the performance of his duties for the Company, use or
divulge to any person, firm, center or other organization, or any governmental
agency, any information concerning the clients, business or affairs of the
Company and shall use his best efforts to prevent disclosure of any such
information by others. All records and papers, computer-generated information,
client lists, and other documents relating to the clients, business or affairs
of the Company are confidential information and are, and shall be, and shall
remain the property of the Company and its clients, and no copies thereof shall
be made which are not retained by the Company. Any violation of this restriction
may be enforced by means of injunctive relief, in addition to any action for
damages suffered by the Company. The provisions of this paragraph shall survive
the expiration of this Agreement.

 

 

12)

Intellectual Property. All materials, brochures, source codes and other
intellectual property that may be conceived or developed by MR. MATTHEWS, either
alone or with others, during MR. MATTHEWS' employment pursuant to this
Agreement, and which relate to or are developed for use in any program that MR.
MATTHEWS may initiate, maintain, supervise, or administer as part of fulfilling
his duties under this Agreement, shall be the sole property of the Company, and
shall be deemed to have been created as works made for hire pursuant to Section
101 of the United States Copyright Act (11 U.S.C. section 101).

 

 

13)

Restriction on Use or Disclosure of Trade Secrets. During the term of this
Agreement, MR. MATTHEWS will be dealing with trade secrets of the Company,
including Company records and procedural manuals, all of which are of a
confidential nature and are the Company's property and used in the course of the
Company's business. MR. MATTHEWS will not disclose to anyone, directly or
indirectly, either during the term of this Agreement or at any time thereafter,
any of such trade secrets, or use them other than in the course of services
provided to Company under this Agreement. All confidential information that
might be given to MR. MATTHEWS in the course of his services under this
Agreement are the exclusive property of Company and shall remain in its
possession and on its premises, including the Company's premises in the City of
Denver and state of Montana. Under no circumstances shall any such information
or documents be removed without the Company's written consent thereto first
being obtained. Any violation of this restriction may be enforced by means of
injunctive relief, in addition to any action for damages suffered by Company.

Page 3

--------------------------------------------------------------------------------

 

 

14)

Records and Property; Delivery Upon Termination - All records, papers, drawings,
pictures, maps, computer information and other tangible documentation relating
to the business or the Company, and whether or not prepared or made by MR.
MATTHEWS, are the property of the Company, and MR. MATTHEWS will deliver the
same as are in MR. MATTHEWS' possession or control to the Company at any time
upon request. In particular and without limitation, at the termination of
employment, MR. MATTHEWS shall deliver to the Company all materials within MR.
MATTHEWS'possession or control containing or relating to Confidential
Information or Developments.

 

 

15)

Absence of Restrictions Upon Disclosure and Competition - MR. MATTHEWS agrees
not to disclose improperly to the Company any confidential information that MR.
MATTHEWS has acquired from others prior to being employed by the Company. In
addition, MR. MATTHEWS represents that, except as disclosed otherwise in writing
to the Company, (i) MR. MATTHEWS is not bound by any agreement with any previous
employer or other party to refrain from using or disclosing any trade secret or
other confidential or proprietary information which needs to be disclosed or
used by MR. MATTHEWS in the course of MR. MATTHEWS' employment with the Company
or to refrain from competing, directly, or indirectly, with the business of such
previous employer or other party and (ii) MR. MATTHEWS' performance of all the
terms of this Agreement as an employee of the Company does not and will not
breach any agreement to keep confidential any information, knowledge or date
acquired by MR. MATTHEWS in confidence or trust prior to MR. MATTHEWS'
employment with the Company.

 

 

16)

Covenant not to Compete. Covenant not to Compete. MR. MATTHEWS hereby agrees
that for a period of one (1) year following the termination of this Agreement,
whether such termination be with or without cause, MR. MATTHEWS will not enter
the employ of any person, firm or corporation engaged in the same kind of
business in direct competition with the Company in any state in which MR.
MATTHEWS has been or is associated with the Company, nor MR. MATTHEWS engage
during such a period, directly or indirectly, as principal, agent or employee,
in an business in competition with the Company in such state or states. The
Company and MR. MATTHEWS recognize that the services to be performed by MR.
MATTHEWS are special and unique and that by reason of the Company's association
MR. MATTHEWS will acquire confidential information as aforesaid, it is agreed
that any breach of this Agreement shall entitle the Company, in addition to any
other remedies available to it, and to apply to any court of competent
jurisdiction to enjoin any violation of this Agreement.

However, if MR. MATTHEWS is wrongfully enjoined, MR. MATTHEWS shall be
compensated for any loss of income, loss of reputation and any legal fees and
court costs that may be incurred by MR. MATTHEWS.



17)

Outside Activities. While MR. MATTHEWS renders services to the Company, MR.
MATTHEWS will not engage in any other gainful employment, business or activity
without the written consent of the Company. While MR. MATTHEWS renders services
to the Company, MR. MATTHEWS also will not assist any person or organization in
competing with the Company, in preparing to compete with the Company, or in
hiring any employees of the Company.

Page 4

--------------------------------------------------------------------------------

18)

Termination of Agreement by the Company. This Agreement may be terminated by the
Company in accordance with the following provisions:

 

 

 

 

(a)

If MR. MATTHEWS materially violates accepted standards of moral conduct, or if
MR. MATTHEWS commits an act of fraud, dishonesty, or embezzlement, the Company
may terminate this Agreement, without prejudice to any other remedy available to
the Company either at law, in equity or under this Agreement; provided, however,
that prior to the effective date of such termination, MR. MATTHEWS shall be
given an opportunity at a specially convened meeting of the Company's Board of
Directors to respond to the allegations triggering such termination.

 

 

 

 

(b)

If MR. MATTHEWS is convicted of: (i) a misdemeanor involving moral turpitude; or
(ii) a felony of any nature during the term of his employment, the Company may
terminate this Agreement, without prejudice to any other remedy available to the
Company either at law, in equity or under this Agreement.

 

 

 

 

(c)

If MR. MATTHEWS commits an act, or fails to act, by which MR. MATTHEWS willfully
breaches this Agreement, or if MR. MATTHEWS habitually neglects the duties that
he is required to perform under the terms of this Agreement, the Company may
terminate this Agreement, without prejudice to any other remedy available to the
Company either at law, in equity or under this Agreement.

 

 

 

 

(d)

In the event of termination under this Section 17, the Company's obligations to
MR. MATTHEWS under this Agreement shall cease, except for monthly compensation
accrued to the date of termination. Concurrent with any termination under this
Section 17, the Company shall provide MR. MATTHEWS with a written explanation of
the ground(s) for termination.

This Agreement may be terminated by MR. MATTHEWS in accordance with the
following provisions:

 

 

 

 

(e)

In the event that the Company breaches this Agreement as set forth in Sections 4
to 7 of this Agreement.

 

 

 

 

(f)

If MR. MATTHEWS chooses to willfully leave the Company after submitting his
resignation.

 

 

 

19)

Company Severance for involuntary termination

A formal Company severance policy has not yet been established, however, MR.
MATTHEWS will be entitled to the following severance package following an
involuntary termination:

 

 

20)

After the completion of six (6) months of employment, MR. MATTHEWS will receive
a ½ month of salary as severance.

Page 5

--------------------------------------------------------------------------------

 

 

21)

Death. This Agreement shall terminate upon the death of MR. MATTHEWS during its
term. The acquired stocks and accrued benefits are transferable to the
designated beneficiaries of MR. MATTHEWS.

 

 

22)

Disability. In the event that MR. MATTHEWS shall be prevented from performing
the services required of him under this Agreement by reason of any disability
and such disability shall continue for a period of three (3) months, or longer,
then at the option of the Company, and upon written notice to MR. MATTHEWS from
the Company, this Agreement shall be deemed terminated on the day specified in
such notice. To be clear, all stock, and all other earned benefits will be at
the disposition of MR. MATTHEWS to continue as an investor or to receive it in a
lump sum and will not be lost, sacrificed or changed in any way; MR. MATTHEWS
will be entitled to all such benefits and securities up until the time of the
aforesaid notice date. Disability shall be defined under the Federal Social
Security Laws as it relates to disability claims.

 

 

23)

Meet and Confer; Arbitration. Whenever during the term of this Agreement, any
disagreement or dispute arises between the parties as to the interpretation of
this Agreement or any rights or obligations arising thereunder, such matters
shall be resolved whenever possible by meeting and conferring. Any party may
request such a meeting by giving notice to the other, in which case such other
Parties shall make themselves available within seven (7) days thereafter. If
such matters cannot be so resolved within ten (10) days from such meeting, and
do not involve any claim of material breach or termination of this Agreement,
either party may seek arbitration in accordance with the then prevailing rules
of the American Arbitration Association (or any successor thereto)
("Association") to the extent not inconsistent herewith, in Missoula, Montana
upon notice to the other party of its intention to do so. Provided, however,
that the time periods for meeting and resolving the arbitral claims under this
sub-paragraph which serve as a pre-condition to the initiation of arbitration
shall not apply to the non-arbitral claims of material breach or termination of
this Agreement. The parties agree that in any such arbitration each party shall
be entitled to reasonable discovery as provided by the District Court Civil
Rules. The parties will select an arbitrator in accordance with the rules of the
Association. If the parties fail to select or agree upon the selection of an
arbitrator within ten (10) days after being requested in writing by the
Association to do so, the Association shall appoint an arbitrator to resolve the
dispute. All hearings shall be conducted within thirty (30) days after the
arbitrator is selected, shall be conducted in the presence of the arbitrator and
the decision of the arbitrator will be binding upon the parties. The costs and
expenses of the arbitration shall be advanced if and when required by the
Association, each party to share equally in such advances.

 

 

24)

Notices. Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at the addresses set forth below, but each party may
change the address by written notice in accordance with this paragraph. Notices
delivered personally will be deemed communicated as of actual receipt; mailed
notices will be deemed communicated as of three (3) days after mailing. The
addresses of each party are as follows:

Page 6

--------------------------------------------------------------------------------

To Company:

Grant Hartford Corporation
619 SW Higgins, Suite O
Missoula, Montana 59803
(604) 926-8430

 

 

To TIM MATTHEWS:

TIM MATTHEWS
______________________________
______________________________

 

 

25)

Entire Agreement of the Parties. This Agreement supersedes any and all
agreements, either oral or written, between the parties hereto with respect to
the rendering of services by MR MATTHEWS to the Company and contains all of the
covenants and agreements between the parties with respect to the rendering of
such services in any manner whatsoever. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement shall be valid or binding.

 

 

26)

Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions will nevertheless continue in full force without being impaired or
invalidated in any way.

 

 

27)

Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys' fees,
which may be set by the court in the same action or in a separate action brought
for that purpose, in addition to any other relief to which that party may be
entitled.

 

 

28)

Governing Law. This agreement will be governed by and construed in accordance
with the laws of the State of Montana.

 

 

29)

Captions for Convenience Only. The captions of the various paragraphs herein are
for convenience only, and none of them is intended to be any part of the body or
text of this Agreement, nor is intended to be referred to in construing any of
the provisions hereof.

 

 

30)

Changes Respecting MR. MATTHEWS - No provision of this Agreement shall give BJ
the right to be retained in the employ of the Company. BJ agrees that any
subsequent change or changes in his duties, salary or compensation shall not
affect the validity or scope of this Agreement.

Page 7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement in Denver,
Colorado, on the date and year first above written.

MR. TIM MATTHEWS:

MR. TIM MATTHEWS
Vice President of Marketing



By: ______________________________
This _____ day of July, 2009



By COMPANY:

Eric Sauve, President, CEO and CFO
Grant Hartford Corporation



By: ______________________________
This _____ day of July, 2009



Page 8